Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims entered in the amendment filed on 3/9/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “…wherein hardware of the new device is configured by firmware of the new CPU to restrict the selected available resources by reducing a usable portion of the selected available resources and wherein executing the application on the new CPU with selected available resources of the new CPU restricted includes changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy of the new CPU to match a size and an associativity for a corresponding a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy of the legacy CPU and wherein executing the application on the new CPU with selected available resources of the new CPU restricted includes: reducing a size of an indirect target array of the new CPU to match a size of a corresponding indirect target array of the legacy CPU.”
	The closest prior art of record teaches a new CPU that restricts selected available resources by reducing a usable portion of the selected available resources by changing a size and an associativity of a cache to match a size and an associativity of a 
	While Dundas (PGPUB No. 2012/0124347, cited on PTO-892 filed on 7/23/19) broadly teaches reducing a size of an indirect target array, Dundas does not teach reducing the size of the indirect target array to match a size of a corresponding indirect target array of a legacy CPU.  In fact, Dundas does not discuss legacy compatibility nor a legacy CPU.  Therefore, Dundas does not teach “reducing a size of an indirect target array of the new CPU to match a size of a corresponding indirect target array of the legacy CPU” as claimed.
	Additionally, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183